 

INDEPENDENT CONTRACTOR AGREEMENT

 

This Agreement is entered into as of the 28th day of June, 2019 between Bone
Biologics Corporation (“the Company”) and Deina H. Walsh (“the Contractor”).

 

1. Independent Contractor. Subject to the terms and conditions of this
Agreement, the Company hereby engages the Contractor as an independent
contractor to perform the services set forth herein, and the Contractor hereby
accepts such engagement.     2. Duties, Term, and Compensation. The Contractor’s
duties, term of engagement, compensation and provisions for payment thereof
shall be as set forth in the estimate previously provided to the Company by the
Contractor and which is attached as Exhibit A, which may be amended in writing
from time to time, or supplemented with subsequent estimates for services to be
rendered by the Contractor and agreed to by the Company, and which collectively
are hereby incorporated by reference.     3. Expenses. During the term of this
Agreement, the Contractor shall bill and the Company shall reimburse her for all
reasonable and approved out-of-pocket expenses which are incurred in connection
with the performance of the duties hereunder. Notwithstanding the foregoing,
unless approved by the Company in writing, in advance, expenses for the time
spent by Consultant in traveling to and from Company facilities shall not be
reimbursable.     4. Inventions. Any and all inventions, discoveries,
developments and innovations conceived by the Contractor during this engagement
relative to the duties under this Agreement shall be the exclusive property of
the Company; and the Contractor hereby assigns all right, title, and interest in
the same to the Company. Any and all inventions, discoveries, developments and
innovations conceived by the Contractor prior to the term of this Agreement and
utilized by her in rendering duties to the Company are hereby licensed to the
Company for use in its operations and for an infinite duration. This license is
non-exclusive, and may be assigned without the Contractor’s prior written
approval by the Company to a wholly-owned subsidiary of the Company.     5.
Confidentiality. The Contractor acknowledges that during the engagement she will
have access to and become acquainted with various trade secrets, inventions,
innovations, processes, information, records and specifications owned or
licensed by the Company and/or used by the Company in connection with the
operation of its business including, without limitation, the Company’s business
and product processes, methods, customer lists, accounts and procedures. The
Contractor agrees that she will not disclose any of the aforesaid, directly or
indirectly, or use any of them in any manner, either during the term of this
Agreement or at any time thereafter, except as required in the course of this
engagement with the Company. All files, records, documents, blueprints,
specifications, information, letters, notes, media lists, original
artwork/creative, notebooks, and similar items relating to the business of the
Company, whether prepared by the Contractor or otherwise coming into her
possession, shall remain the exclusive property of the Company. The Contractor
shall not retain any copies of the foregoing without the Company’s prior written
permission. Upon the expiration or earlier termination of this Agreement, or
whenever requested by the Company, the Contractor shall immediately deliver to
the Company all such files, records, documents, specifications, information, and
other items in her possession or under her control. The Contractor further
agrees that she will not disclose her retention as an independent contractor and
at all times preserve the confidential nature of her relationship to the Company
and of the services hereunder.     6. Conflicts of Interest; Non-hire Provision.
The Contractor represents that she is free to enter into this Agreement, and
that this engagement does not violate the terms of any agreement between the
Contractor and any third party. Further, the Contractor, in rendering her duties
shall not utilize any invention, discovery, development, improvement,
innovation, or trade secret in which she does not have a proprietary interest.
During the term of this agreement, the Contractor shall devote as much of her
productive time, energy and abilities to the performance of her duties hereunder
as is necessary to perform the required duties in a timely and productive
manner. The Contractor is expressly free to perform services for other parties
while performing services for the Company. For a period of six months following
any termination, the Contractor shall not, directly or indirectly hire, solicit,
or encourage to leave the Company’s employment, any employee, consultant, or
contractor of the Company or hire any such employee, consultant, or contractor
who has left the Company’s employment or contractual engagement within one year
of such employment or engagement.

 

   

 

 

7. Right to Injunction. The parties hereto acknowledge that the services to be
rendered by the Contractor under this Agreement and the rights and privileges
granted to the Company under the Agreement are of a special, unique, unusual,
and extraordinary character which gives them a peculiar value, the loss of which
cannot be reasonably or adequately compensated by damages in any action at law,
and the breach by the Contractor of any of the provisions of this Agreement will
cause the Company irreparable injury and damage. The Contractor expressly agrees
that the Company shall be entitled to injunctive and other equitable relief in
the event of, or to prevent, a breach of any provision of this Agreement by the
Contractor. Resort to such equitable relief, however, shall not be construed to
be a waiver of any other rights or remedies that the Company may have for
damages or otherwise. The various rights and remedies of the Company under this
Agreement or otherwise shall be construed to be cumulative, and no one of the
them shall be exclusive of any other or of any right or remedy allowed by law.  
  8. Merger. This Agreement shall not be terminated by the merger or
consolidation of the Company into or with any other entity.     9. Termination.
Either party may terminate this Agreement at any time by 10 working days’
written notice to the other party. In addition, if the Contractor is convicted
of any crime or offense, fails or refuses to comply with the written policies or
reasonable directive of the Company, is guilty of serious misconduct in
connection with performance hereunder, or materially breaches provisions of this
Agreement, the Company at any time may terminate the engagement of the
Contractor immediately and without prior written notice to the Contractor.    
10. Independent Contractor. This Agreement shall not render the Contractor an
employee, partner, agent of, or joint venture with the Company for any purpose.
The Contractor is and will remain an independent contractor in her relationship
to the Company. The Company shall not be responsible for withholding taxes with
respect to the Contractor’s compensation hereunder. The Contractor shall have no
claim against the Company hereunder or otherwise for vacation pay, sick leave,
retirement benefits, social security, worker’s compensation, health or
disability benefits, unemployment insurance benefits, or employee benefits of
any kind.     11. Liability Insurance – Employee acknowledges that, in lieu of
an insurance policy, Employee and Hankey Capital, LLC are concurrently entering
into an Indemnification Agreement whereby Hankey Capital, LLC has agreed to
indemnify Employee under the terms and conditions set forth therein.     12.
Successors and Assigns. All of the provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
if any, successors, and assigns.     13. Arbitration. Any controversies arising
out of the terms of this Agreement or its interpretation shall be settled in
California in accordance with the rules of the American Arbitration Association,
and the judgment upon award may be entered in any court having jurisdiction
thereof.     14. Headings. Section headings are not to be considered a part of
this Agreement and are not intended to be a full and accurate description of the
contents hereof.     15. Waiver. Waiver by one party hereto of breach of any
provision of this Agreement by the other shall not operate or be construed as a
continuing waiver.     16. Assignment. The Contractor shall not assign any of
her rights under this Agreement or delegate the performance of any of her duties
hereunder, without the prior written consent of the Company.

 

   

 

 

17. Notices. Any and all notices, demands, or other communications required or
desired to be given hereunder by any party shall be in writing and shall be
validly given or made to another party if personally served, or if deposited in
the United States mail, certified or registered, postage prepaid, return receipt
requested. If such notice or demand is served personally, notice shall be deemed
constructively made at the time of such personal service. If such notice, demand
or other communication is given by mail, such notice shall be conclusively
deemed given five days after deposit thereof in the United States mail addressed
to the party to whom such notice, demand or other communication is to be given
as follows:

 

If to the Contractor:

 

Deina H. Walsh

21835 Tobarra

Mission Viejo, CA 92692

 

If to the Company:

 

Bone Biologics Corporation

2 Burlington Woods Drive, Suite 100

Burlington, MA 01803

 

Any party hereto may change its address for purposes of this paragraph by
written notice given in the manner provided above.

 

18. Modification or Amendment. No amendment, change or modification of this
Agreement shall be valid unless in writing signed by the parties hereto.     19.
Entire Understanding. This document and any exhibit attached constitute the
entire understanding and agreement of the parties, and any and all prior
agreements, understandings, and representations are hereby terminated and
canceled in their entirety and are of no further force and effect.     20.
Unenforceability of Provisions. If any provision of this Agreement, or any
portion thereof, is held to be invalid and unenforceable, then the remainder of
this Agreement shall nevertheless remain in full force and effect.

 

IN WITNESS WHEREOF the undersigned have executed this Agreement as of the day
and year first written above. The parties hereto agree that facsimile signatures
shall be as effective as if originals.

 

Bone Biologics Corporation   Contractor           By:              By:    Its:  
    Deina H. Walsh

 

   

 

 

DUTIES, TERM, AND COMPENSATION

 

DUTIES: The Contractor will report directly to Don R. Hankey, Chairman of the
Board, Bone Biologics Corporation, and to any other party designated by Don R.
Hankey in connection with the performance of the duties under this Agreement and
shall fulfill any other duties reasonably requested by the Company and agreed to
by the Contractor.     COMPENSATION:       As full compensation for the services
rendered pursuant to this Agreement, the Company shall pay the Contractor at the
hourly rate of $100.00 per hour. Such compensation shall be payable within 30
days of receipt of Contractor’s monthly invoice for services rendered supported
by reasonable documentation.

 

   

 

 